Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Applicant provided prior art US Patent 3,109,293 to Williams.
In Reference to Claim 1
Williams discloses A flange (Fig 2, 67), comprising: a first face (Fig. 2, annotated by the examiner); a second face (Fig. 2, annotated by the examiner); a cryogenic fluid flow passageway (Fig. 2, annotated by the examiner) extending from said first face to said second face, and one of: (a) a first annular groove (Fig. 2, annotated by the examiner) in one of said first face or said second face, said cryogenic fluid flow passageway including a first portion (Fig. 2, annotated by the examiner) with a first diameter extending from said second face and a second portion (Fig. 2, annotated by the examiner) with a second diameter extending from said first face, said second diameter being greater than said first diameter, a first annular portion (Fig. 2, annotated by the examiner) between said first annular groove and said cryogenic fluid flow passageway, and said first annular groove extends around said first portion and said second portion (Fig. 2, annotated by the examiner) of the cryogenic fluid flow passageway; 
In Reference to Claim 2
Williams discloses said cryogenic fluid flow passageway (Fig. 2, annotated by the examiner) includes an inner wall (As showed in Fig. 2, the inner wall of the passage) and said inner wall of said cryogenic fluid flow passageway, in use, is in contact with a pipe (Fig. 2, 120).
In Reference to Claim 8
Williams discloses a flange assembly, comprising: a process fluid pipe (Fig. 2, 119); a flange (Fig. 2, 67) comprising: a first face (Fig. 2, annotated by the examiner); a second face (Fig. 2, annotated by the examiner); 3Application No. 16/283,708 Reply to Office Action Dated April 25, 2022 a cryogenic fluid flow passageway (Fig. 2, annotated by the examiner) extending from said first face to said second face, and one of: (a) said process fluid pipe (Fig. 2, 119) passes through said cryogenic fluid flow passageway (Fig. 2, annotated by the examiner), a first annular groove (Fig. 2, annotated by the examiner) in one of said first face and said second face and surrounding said passageway, said cryogenic fluid flow passageway including a first portion (Fig. 2, annotated by the examiner) with a first diameter extending from said second face and a second portion (Fig. 2, annotated by the examiner) with a second diameter extending from said first face, said second diameter being greater than said first diameter, an annular space (As showed in Fig. 2, a gap formed between the inner wall of the passageway and the sleeve coupling 120) formed around said process fluid pipe, a first annular portion (Fig. 2, annotated by the examiner) between said first annular groove and said annular space, and said first annular groove extends around said first portion and said second portion of the cryogenic fluid flow passageway; 
In Reference to Claim 9
Williams discloses said flange comprises a bore (Fig. 2, annotated by the examiner) extending from said first face to said second face, said flange assembly further comprises an insert (Fig. 2, 120) and said cryogenic fluid flow passageway formed by inserting said insert into said bore.

    PNG
    media_image1.png
    610
    639
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of US Patent 7,052,047 to Box.
In Reference to Claim 7
Williams discloses the sleeve (120) is fitted to the flange 67.
Williams does not teach the detail fitting method.
Box teaches a cryogenic transferring pipe being welded to a flange (Col. 1, Ling 20-25)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Box into the design of Williams.  Doing so, would result in the sleeve pipe of Williams being welded to the mounting flange.  Both inventions of Williams and Box discloses a transferring system with pressurized cryogenic, and Box teaches a pipe connection method of welding with a predictable result of success.
The combination of Williams and Box as applied to Claim 7 teaches the structure as recited. The Office considers that the thermal gradient between the pipe and the flange is merely an operational result of the recited structure.
In Reference to Claim 10
Williams discloses the sleeve (120) is fitted to the flange 67.
Williams does not teach the detail fitting method.
Box teaches a cryogenic transferring pipe being welded to a flange (Col. 1, Ling 20-25)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Box into the design of Williams.  Doing so, would result in the sleeve pipe of Williams being welded to the mounting flange.  Both inventions of Williams and Box discloses a transferring system with pressurized cryogenic, and Box teaches a pipe connection method of welding with a predictable result of success.
In Reference to Claim 14
Williams discloses the sleeve (120) is fitted to the flange 67.
Williams does not teach the detail fitting method.
Box teaches a cryogenic transferring pipe being welded to a flange (Col. 1, Ling 20-25)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Box into the design of Williams.  Doing so, would result in the sleeve pipe of Williams being welded to the mounting flange.  Both inventions of Williams and Box discloses a transferring system with pressurized cryogenic, and Box teaches a pipe connection method of welding with a predictable result of success.
The combination of Williams and Box as applied to Claim 14 teaches the structure as recited. The Office considers that the thermal gradient between the pipe and the flange is merely an operational result of the recited structure.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
In Reference to Claims 21-26
Williams discloses the first annular groove (Fig. 2, annotated by the examiner) and a second portion of the fluid flow passage (Fig. 2, annotated by the examiner) in the flange (Fig. 2, 60)
Williams is silent on the respective length between the flow passage, the annular groove, and the second portion of the flow passage.  One having an ordinary skill in the fluid transferring art, would have found the relative length between the passage and the groove as a matter of design choice depending on required connecting strength and the operational pressure.  Moreover, there is nothing in the record which establishes that the claimed length, presents a novel of unexpected result.

Allowable Subject Matter
Claims 15-19, 23 and 26 are allowed.
Claims 3, 5, 6, 9, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/2022